Citation Nr: 1715411	
Decision Date: 05/09/17    Archive Date: 05/22/17

DOCKET NO.  10-48 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

1.  Entitlement to an evaluation in excess of 30 percent for multiple sclerosis with complications of white matter lesions, back problems, cramping, headaches, pain and difficulty walking prior to January 26, 2016.

2.  Entitlement to an evaluation in excess of 40 percent for weakness of the right upper extremity, residual of multiple sclerosis, on or after January 26, 2016.

3.  Entitlement to an evaluation in excess of 20 percent for weakness of the left upper extremity, residual of multiple sclerosis, on or after January 26, 2016.

4.  Entitlement to an evaluation in excess of 20 percent for weakness of the right lower extremity, residual of multiple sclerosis, on or after January 26, 2016.

5.  Entitlement to an evaluation in excess of 10 percent for weakness of the left lower extremity, residual of multiple sclerosis, on or after January 26, 2016.



REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1986 to April 2005. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  

In January 2017, the Veteran submitted evidence that his house was up for public auction.  The Veteran's motion to advance his appeal on the Board's docket is granted as severe financial hardship has been demonstrated.  See 38 C.F.R. § 20.900(c) (2016). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Additional pertinent evidence has been added to the Veteran's VBMS electronic claims file.  This evidence includes VA treatment records and examinations.  This evidence, which pertains to the appeal, was submitted after the issuance of the most recent supplemental statement of the case dated in March 2016.  In February 2017, the Board sent the Veteran a letter to clarify whether he wanted to waive AOJ consideration of the newly obtained evidence.  In February 2017, the Veteran responded to the letter and indicated his desire to have the appeal remanded so that the AOJ could review the newly obtained evidence.  For this reason, the Board is remanding this case to for AOJ review of the additional evidence.  See 38 C.F.R. § 20.1304(c) (2016).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate with the claims folder records of the Veteran's VA treatment since April 6, 2016.

2.  Readjudicate the issues on appeal in light of all the additional evidence added to the record.  

3.  If any of the benefits sought on appeal are denied, the Veteran and his representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




